DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation 
	This application is a continuation of 16/105,113, now patent number 10,331,100.

Allowable Subject Matter
	Claims 5, 7, 10-12 and 16-18 are not found in the prior art and are not rejected under 35 U.S.C. 101.  The claims are rejected under Double Patenting below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,067,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-9, 13-15, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of calculating energy savings without significantly more. 
Claim 1 recite(s) measuring, calculating, storing, and displaying steps.  The steps may be implemented by any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 9).  
Claim 1 falls into the category of mathematical concepts.  The claim is directed to a judicial exception to an abstract idea.
Independent claims 13 and 19 recite a method and mimic independent claim 1.  Claims 13 and 19 are patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of calculating energy savings.  The dependent claims are directed to gathering and analyzing data. 
See Spec. ¶ 9).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-4, 6, 8-9, 13-15, and 19 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-9, 13-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nesler (20100324962).

Nesler discloses:

As per claim 1, a method comprising: measuring a length of time a load control device is providing power to an electrical load; calculating, based on the measured length of time, power usage information associated with the load control device, wherein the power usage information indicates at least one of an amount of energy consumed by the load control device controlling the electrical load or an amount of time the electrical load is energized by the load control device; storing a historical record of the power usage information associated with the load control device; calculating an energy savings based on the power usage information associated with the load control device; and displaying the power usage information and the energy savings on a user interface at a network device.  (para.11-12 and 36-37—discusses calculating energy cost usage and savings and utilizing historical information)

As per claim 2, determining cost information associated with the amount of energy consumed; and displaying the cost information on the user interface of the network device.  (para.11—energy cost savings)

As per claims 3 and 15, accessing energy information associated with a location at which the load control device is installed, wherein the energy information comprises local energy rates at the location.  (para.80—uses location)

As per claim 4, wherein the local energy rates indicate at least one of peak energy rates or off-peak energy rates corresponding to a time period of a day.  (para.11—calculations based on period of time)

As per claim 6,- 40 -14-22502-P2 CT2 accessing weather information associated with a location at which the load control device is installed; and determining, 

As per claim 8, wherein the energy savings are calculated based on the weather information.  (para.49—uses weather data)

As per claim 9, determining an average power consumed by the electrical load using the historical record of power usage.  (para.80—uses historical information and averages)

As per claim 13, a method comprising: measuring a length of time a load control device is providing power to an electrical load; calculating, based on the measured length of time, power usage information associated with the load control device, wherein the power usage information indicates at least one of an amount of energy consumed by the load control device controlling the electrical load or an amount of time the electrical load is energized by the load control device; storing a historical record of the power usage information associated with the load control device; determining cost information associated with the amount of energy consumed; and displaying the power usage information and the cost information on a user interface at a network device.  (para.11-12 and 36-37—discusses calculating energy cost usage and savings and utilizing historical information)

As per claim 14, calculating an energy savings based on the power usage information associated with the load control device; and displaying the energy savings on the user interface of the network device.  (para.11—energy cost savings)

As per claim 19, a method comprising: measuring a length of time a first load control device in a first load control system is providing power to a first electrical load; calculating, based on the measured length of time, a first power usage information associated with the first load control device, wherein the first power usage information indicates at least one of an amount of energy consumed by the first load control device controlling the first electrical 

As per claim 20, wherein the at least one second load control device comprises a plurality of load control devices, wherein the at least one second load control system comprises a plurality of load control systems, wherein the at least one second electrical load comprises a plurality of electrical loads that are controlled by respective load control devices in the plurality of load control devices, and wherein the second historical record comprises an average amount of energy consumed by the plurality of load control devices over a period of time or an average amount of time the plurality of electrical loads are energized by the respective load control devices over the period of time.  (para.11-12 and 36-37—discusses calculating energy cost usage and savings and utilizing historical information)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LALITA M HAMILTON/Primary Examiner, Art Unit 3691